UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-7620


RAYMOND D. HURT,

                Plaintiff - Appellant,

          v.

GREG FLURY, PA employed at NBCI; DR. OTTEY; JANICE          GILMORE,
Director of Nursing; DR. MERREL, former employee           of NBCI;
LIEUTENANT WILT, ARP Coordinator NBCI; BOBBY P.            SHEARIN,
Warden of NBCI; DOCTOR SCHELLHASE; KELLY, Rounds           Nurse of
NBCI,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:13-cv-00747-DKC)


Submitted:   March 31, 2014                   Decided:    April 3, 2014


Before MOTZ and     GREGORY,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond D. Hurt, Appellant Pro Se.     Gina Marie Smith, MEYERS,
RODBELL & ROSENBAUM, PA, Riverdale, Maryland; Rex Schultz
Gordon, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland; Ronald McGlenn Cherry, BONNER KIERNAN TREBACH &
CROCIATA LLP, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Raymond   D.   Hurt       appeals    the   district   court’s     order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed   the    record       and     find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Hurt v. Flury, No. 8:13-cv-00747-DKC (D. Md. Sept. 20,

2013).    We deny his motion at appoint counsel.                We dispense with

oral   argument     because     the    facts     and   legal    contentions    are

adequately    presented    in    the    materials      before   this   court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                         3